        NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
TRUEYOU.COM INC.

        THIS INSTRUMENT IS SUBJECT TO THE SUBORDINATION AGREEMENT DATED AS OF
JULY 11,  2006, AMONG LAURUS MASTER FUND, LTD. (THE “SENIOR LENDER”), THE MAKER
HEREOF, KLINGER INVESTMENTS LLC., PEQUOT HEALTHCARE FUND, L.P., PEQUOT
HEALTHCARE OFFSHORE FUND, INC., PREMIUM SERIES PCC LIMITED — CELL 32, PEQUOT
DIVERSIFIED MASTER FUND, LTD., PEQUOT HEALTHCARE INSTITUTIONAL FUND, L.P., NORTH
SOUND LEGACY INSTITUTIONAL FUND LLC, NORTH SOUND LEGACY INTERNATIONAL LTD.,
TECHNOLOGY INVESTMENT CORP., ANDREW D. LIPMAN AND JON LAUCK, WHICH, AMONG OTHER
THINGS, CONTAINS PROVISIONS SUBORDINATING THE OBLIGATIONS OF THE MAKER OF THIS
INSTRUMENT TO THE PAYEE HEREOF TO SUCH MAKER’S OBLIGATIONS TO THE SENIOR LENDER,
TO WHICH PROVISIONS EACH HOLDER OF THIS INSTRUMENT, BY ACCEPTANCE HEREOF,
AGREES.


SUBORDINATED PROMISSORY NOTE

$5,200,000   July 11,  2006


        FOR VALUE RECEIVED, the undersigned, TRUEYOU.COM INC., a Delaware
corporation (the “Debtor”), hereby promises to pay to the order of Klinger
Investments LLC, Pequot Healthcare Fund, L.P., Pequot Healthcare Offshore Fund,
Inc., Premium Series PCC Limited — Cell 32, Pequot Diversified Master Fund,
Ltd., Pequot Healthcare Institutional Fund, L.P., North Sound Legacy
Institutional Fund LLC, North Sound Legacy International Ltd., Technology
Investment Capital Corp., Andrew D. Lipman and Jon Lauck (collectively,
“Holders”), the sum of FIVE MILLION TWO HUNDRED THOUSAND DOLLARS ($5,200,000) as
set forth on Exhibit A hereto (such principal amount, together with all accrued
but unpaid interest and any other amounts due hereunder, the “Debt”), all as
provided in this subordinated promissory note (the “Note”). Capitalized terms
used but not otherwise defined herein shall have the respective meanings
ascribed thereto in the Loan Agreement (as defined below).

--------------------------------------------------------------------------------

        1.              Interest; Principal Amount and Payment; Fees. The Debt
shall bear interest on the unpaid principal balance thereof outstanding from
time to time and until such principal balance is repaid in full, at an annual
rate equal to twelve percent (12%) per annum compounded annually; provided,
however, that in the event that an Event of Default shall have occurred and be
continuing (or would have occurred and been continuing but for the proviso to
the definition of the term “Event of Default” set forth in Section 5 hereof),
such rate shall be fourteen percent (14%) per annum. Interest shall accrue in
arrears and together with the unpaid principal balance of this Note shall be due
and payable in full on the Maturity Date. For the purposes hereof, the term
“Maturity Date” shall mean the earliest of (i) July 1, 2010, and (ii) the first
date on which any mandatory prepayment is payable under Section 1.4(a) of the
Loan Agreement (as hereinafter defined).

        Under no circumstances shall the Debtor be charged more than the highest
rate of interest that lawfully may be charged by the Holders and paid by the
Debtor on the Debt. It is, therefore, agreed that if at any time interest on the
Debt would otherwise exceed the highest lawful rate, only such highest lawful
rate will be paid by the Debtor. Should any amount be paid by the Debtor in
excess of such highest lawful amount, such excess shall be deemed to have been
paid in reduction of the principal sum due hereunder.

        In the event that the holders of Senior Liabilities shall receive any
fee or charge (not constituting a part of the principal amount of the Senior
Liabilities or interest accrued thereon) in connection with any waiver by such
holders of any Event of Default (as defined in the Purchase Agreement referred
to in the Subordination Agreement referred to below), then the Holders shall be
entitled to receive (pro rata in accordance with their respective percentages
set forth in Exhibit A hereto) an amount equal in the aggregate to the product
of the amount of such fee or charge multiplied by a fraction, the numerator of
which is equal to the outstanding principal amount of this Note and the
denominator of which is equal to the then outstanding principal amount of the
Senior Liabilities, provided, that, in the event that such payment shall be made
in cash (rather than in the form of equity securities or instruments convertible
into or exchangeable for equity securities) such amount shall not be paid until
the Maturity Date.

        2.        Conversion. In the event that the Debtor agrees to consummate
an equity financing (a “Financing”) at any time prior to the Maturity Date, each
Holder may elect (but shall have no obligation unless it does so elect) to
convert the entire principal amount due to such Holder under this Note (along
with accrued interest thereon and all other amounts then due hereunder), into
the Applicable Number (as defined below) of Equity Securities (as defined below)
and, in the event any warrants or other property or rights are issued or granted
to investors in the Financing, together with a proportionate (based upon the
Applicable Number of Equity Securities) number and amount of such warrants and
other property or rights. Any such conversion shall be deemed effective on the
date of the closing of the Financing, at which time the remaining rights of such
Holder shall terminate with respect to this Note and such Holder shall be deemed
to have become the holder of record of the Applicable Number of Equity
Securities and the related warrants, property and rights. In the event of such
conversion, such Holder shall become a party to the securities purchase
agreement (or similar agreement) pursuant to which the investors in the
Financing purchase or are issued the securities issued in such Financing, and to
any related or ancillary agreements, and such Holder shall be entitled to all of
the benefits and subject to all the obligations of each such agreement with
respect to all of the Applicable Number of Equity Securities and the related
property and rights, on the same basis as

2

--------------------------------------------------------------------------------

the other investors that purchase the securities in such Financing. For the
purposes hereof, the term “Equity Securities” shall mean securities identical in
all respects to those purchased in the Financing; and the term “Applicable
Number” shall mean such number (rounded up to the nearest whole share) as is
obtained by dividing (i) the principal amount of the Note (along with accrued
interest thereon and all other amounts then due hereunder) being converted by
(ii) the lowest price per share of the Equity Securities to be issued in the
Financing. Notwithstanding the foregoing, if the Equity Securities and the
related warrants, if any, to be issued in the Financing do not contain
provisions prohibiting the aggregate ownership percentage by the holder thereof
(and its affiliates and any other persons or entities whose beneficial ownership
of Common Stock would be aggregated with the holder’s for purposes of Section
13(d) of the Exchange Act (including shares held by any “group” of which the
holder is a member, but excluding shares beneficially owned by virtue of the
ownership of securities or rights to acquire securities that have limitations on
the right to convert, exercise or purchase similar to the limitation set forth
herein)) from exceeding 4.99% of the total number of shares of common stock of
the Debtor then issued and outstanding, then a Holder may elect to receive
securities that are otherwise identical in all respects to those purchased in
the Financing but that contain the foregoing restriction on aggregate ownership.

        3.        Prepayments. The Debt may be prepaid at any time, in whole or
in part, without penalty or premium, on three (3) days prior written notice,
subject in all cases to the Subordination Agreement (as hereinafter defined).
The Debt (or a portion thereof, as the case may be), is subject to mandatory
prepayment under Section 1.4(b) of the Loan Agreement. All payments on this Note
shall be allocated among the Holders in their respective portions of this Note
as set forth in Exhibit A hereto or as otherwise agreed by the Holders.

        4.        Loan Agreement. This Note is issued pursuant to and is
governed by the terms of that certain Loan Agreement of even date herewith
between the Holders and the Debtor (as amended from time to time, the “Loan
Agreement”).

        5.        Defaults. Each of the following events shall constitute a
default under this Note (each, an “Event of Default”), provided that the rights
of the Lenders upon the occurrence of an Event of Default shall be limited as
set forth in Section 7 of the Subordination Agreement.

                    (a)         any default (whether in whole or in part) shall
occur in the payment of any amount payable under this Note;

                    (b)         the occurrence of any Event of Default under the
Loan Agreement;

                    (c)         the Debtor or any Guarantor shall become unable,
fail generally or admit in writing its inability to pay its debts as they become
due;

                    (d)         the Debtor or any Guarantor shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (e) of this Section 5, (iii)
apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Debtor or any Guarantor or
for all or a substantial part of its assets, (iv) file an answer admitting

3

--------------------------------------------------------------------------------

the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

                    (e)         an involuntary proceeding shall be commenced or
an involuntary petition shall be filed seeking (i) liquidation, reorganization
or other relief in respect of the Debtor or any Guarantor or its debts, or of
all or a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Debtor or any Guarantor or for all or a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

                    (f)            the Debtor or any Guarantor dissolves,
liquidates, winds-up, or sells or otherwise disposes of all or substantially all
of its business or assets;

                    (g)         any event or condition shall occur that results
in any Indebtedness of the Debtor or any Guarantor exceeding in the aggregate
$500,000 becoming due prior to its scheduled maturity or that enables or permits
(with or without the giving of notice, the lapse of time or both) the holder or
holders of any such Indebtedness or any trustee or agent on its or their behalf
to cause any such Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;

                    (h)         one or more judgments for the payment of money
in an aggregate amount in excess of $500,000 shall be rendered against the
Debtor or any Guarantor, or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Debtor or any Guarantor to
enforce any such judgment; or

                    (i)         any Guaranty of a Guarantor ceases to be in full
force and effect or any Guarantee of a Guarantor is declared to be null and void
and unenforceable or any Guarantee of a Guarantor is found to be invalid or any
Guarantor denies its liability under its Guarantee.

        6.        Remedies upon an Event of Default.

                    (a)         If any Event of Default described in clause (d),
(e) or (f) of Section 5 shall have occurred (taking into account all grace
periods), the principal on and under this Note then outstanding, together with
accrued interest thereon and all fees and other obligations of the Debtor
accrued hereunder and under the other Financing Documents, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Debtor.

                    (b)         If any other Event of Default described in
Section 5 shall have occurred (which, for clarity, is after taking into account
all grace periods set forth in Section 5), and at any time thereafter during the
continuance of such Event of Default, the Majority Lenders may, by notice to the
Debtor, declare the principal on and under this Note to be due and payable in
whole, and thereupon the principal on and under this Note, together with accrued
interest thereon and all

4

--------------------------------------------------------------------------------

fees and other obligations of the Debtor accrued hereunder and under the other
Financing Documents, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Debtor and the Guarantors.

                    (c)         No course of dealing and no delay on the part of
any Holder in exercising any right, power or remedy shall operate as a waiver
thereof or otherwise prejudice such Holder’s rights, powers or remedies. No
right, power or remedy conferred by this Note or by any other Financing Document
upon any Holder shall be exclusive of any other right, power or remedy referred
to herein or therein or now or hereafter available at law, in equity, by statute
or otherwise

                    (d)         The Debtor will deliver written notice of the
occurrence of any Event of Default under this Note or any other Financing
Document within three (3) business days following the occurrence of such Event
of Default.

    7.        Subordination of Principal and Interest.

                    (a)         Notwithstanding anything to the contrary
contained in this Note, the Debtor and the Holders agree that the indebtedness
evidenced by this Note and all payments of principal, interest and all other
amounts due under this Note are expressly subordinated and junior in right of
payment in full of all indebtedness in favor of Laurus Master Fund, Ltd. upon
the terms and conditions set forth in the Subordination Agreement dated the date
hereof by and among Laurus Master Fund, Ltd., the Holders and the Debtor (the
“Subordination Agreement”), and all rights and remedies of the Holders hereunder
or under the other Financing Documents or at law or in equity shall be subject
in all respects to the provisions of the Subordination Agreement until all
Senior Liabilities (as therein defined) shall have been indefeasibly paid in
full in cash.

                    (b)         Notwithstanding anything to the contrary
contained in this Note, the Debtor and the Holders agree that the indebtedness
evidenced by this Note and all payments of principal, interest and all other
amounts due under this Note are expressly subordinated and junior in right of
payment to all future indebtedness of the Debtor which (i) by its terms is
senior debt or senior subordinated debt, and (ii) is either (y) consented to in
writing by the Majority Lenders or (z) issued after a Financing.

                    (c)         For avoidance of doubt, Debtor’s obligations
under this Note shall rank pari passu with the obligations of the Debtor under
that certain Amended and Restated Subordinated Promissory Note dated of even
date herewith in the principal amount of $4,838,710.

        8.        Obligations Absolute. The Debtor acknowledges that this Note
and the Debtor’s obligations under this Note are and shall at all times continue
to be absolute and unconditional in all respects, and shall at all times be
valid and enforceable irrespective of any other agreement or circumstances of
any nature whatsoever that might otherwise constitute a defense to this Note or
the obligation of the Debtor under this Note. This Note sets forth the entire
agreement and understanding of the Holders and the Debtor, and the Debtor
absolutely, unconditionally and irrevocably waives any and all right to assert
any defense, setoff, counterclaim or crossclaim of any nature whatsoever with
respect to this Note or the obligations of the Debtor under this Note

5

--------------------------------------------------------------------------------

in any action or proceeding brought by the Holders to collect the indebtedness
evidenced hereby, or any portion thereof.

        9.        Notices. All notices or other communications to be given
hereunder shall be in writing and sent in accordance with the Loan Agreement.

        10.        Costs and Expenses. The Debtor shall be responsible to pay or
reimburse any and all reasonable costs and expenses incurred by the Holders in
connection with the enforcement and collection of this Note. Such payment shall
be due and payable on the Maturity Date or on any date that the Debtor satisfies
its payment obligations hereunder.

        11.        Amendment. No provision of this Note may be changed,
modified, waived or released, unless it is in writing and signed by the Debtor
and the Holders. 12. Waivers. Presentment for payment, notice of dishonor,
protest and notice of protest are hereby each waived by the Debtor. Any other
waiver or consent respecting this Note shall be effective only if in writing and
signed by the Holders and then only in the specific instance and for the
specific purpose for which given. No such other waiver or consent shall be
deemed, regardless of frequency given, to be a further or continuing waiver or
consent. The failure or delay of the Holders at any time or times to require
performance of, or to exercise its rights with respect to, any term or provision
of this Note in no manner shall affect its right at a later time to enforce any
such term or provision. No notice to or demand on the Debtor in any case shall
entitle such party to any other or further notice or demand. All rights, powers,
privileges, remedies and other interests of the Holders under this Note and
applicable law are cumulative and not alternatives.

        13.        Venue. DEBTOR IRREVOCABLY CONSENTS THAT ANY LEGAL ACTION OR
PROCEEDING AGAINST IT UNDER, ARISING OUT OF OR IN ANY MANNER RELATING TO THIS
NOTE OR THE OTHER FINANCING DOCUMENTS, MAY BE BROUGHT IN ANY COURT OF THE STATE
OF NEW YORK LOCATED IN NEW YORK, NEW YORK OR IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK. DEBTOR, BY THE EXECUTION AND DELIVERY OF
THIS NOTE, EXPRESSLY AND IRREVOCABLY ASSENTS AND SUBMITS TO THE PERSONAL
JURISDICTION OF ANY OF SUCH COURTS IN ANY SUCH ACTION OR PROCEEDING, AND FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF ANY COMPLAINT, SUMMONS, NOTICE OR OTHER
PROCESS RELATING TO SUCH ACTION OR PROCEEDING BY DELIVERY THEREOF TO IT BY HAND
OR BY MAIL IN THE MANNER PROVIDED FOR IN THIS NOTE. DEBTOR HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES ANY CLAIM OR DEFENSE IN ANY SUCH ACTION OR PROCEEDING BASED
ON ANY ALLEGED LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS OR ANY SIMILAR BASIS. DEBTOR SHALL NOT BE ENTITLED IN ANY SUCH ACTION
OR PROCEEDING TO ASSERT ANY DEFENSE GIVEN OR ALLOWED UNDER THE LAWS OF ANY STATE
OTHER THAN THE STATE OF NEW YORK UNLESS SUCH DEFENSE IS ALSO GIVEN OR ALLOWED BY
THE LAWS OF THE STATE OF NEW YORK. NOTHING IN THIS NOTE SHALL AFFECT OR IMPAIR
IN ANY MANNER OR TO ANY EXTENT THE RIGHT OF HOLDERS TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE

6

--------------------------------------------------------------------------------

PROCEED AGAINST DEBTOR IN ANY JURISDICTION OR TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW.

        14.        Governing Law. This Note has been executed, delivered and
accepted in the State of New York and shall be construed in accordance with and
governed by the internal laws of the State of New York.

        IN WITNESS WHEREOF, the Debtor has executed and delivered this
Subordinated Promissory Note as of the date first written above.

  TRUEYOU.COM INC.  

By:                                                                Name:  
       Title:

7

--------------------------------------------------------------------------------


EXHIBIT A

Name

--------------------------------------------------------------------------------

Amount

--------------------------------------------------------------------------------

Percentage

--------------------------------------------------------------------------------

Klinger Investments LLC $1,200,000 23.077% Pequot Healthcare Fund, L.P. $317,757
6.111% Pequot Healthcare Offshore Fund, Inc. $228,975 4.403% Premium Series PCC
Limited - Cell 32 $55,212 1.062% Pequot Diversified Master Fund, Ltd. $41,254
0.793% Pequot Healthcare Institutional Fund, L.P. $56,802 1.092% North Sound
Legacy Institutional Fund LLC $280,000 5.385% North Sound Legacy International
Ltd. $720,000 13.846% Technology Investment Capital Corp. $1,750,000 33.654%
Andrew D. Lipman $150,000 2.885% Jon Lauck $400,000 7.692%